DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claim 1-7 and 11-20 in the reply filed on 08/02/2022 is acknowledged.
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“guide in” in line 2 should read “guide on”.
“contacted to” in line 4 should read “contacted with”.
“placed in” in line 4 should read “placed on”.
Claims 5 and 13-15 are objected to because of the following informality: “includes;” should read “includes:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation “The attachment…further comprises: a pan for collecting chips blown away by the air ejected toward the workpiece side; and a dust suction duct for sucking the chips, collected by the pan, by a dust collector.” in lines 1-6. However, it is not disclosed in any part of the specification that the attachment 20+21 itself comprises the pan 22 and the dust suction duct 24. Instead, it is apparent from Figures 7 and 8 of the instant application that the pan 22 and the dust suction duct 24 are completely separate from and unattached to the attachment 20+21. Thus, the limitation is not properly described in the specification.
For examination purposes, the examiner is interpreting claim 2 as if it instead reads:
“The attachment for the machining apparatus according to claim 1, wherein:
a pan collects chips blown away by the air ejected toward the workpiece side; and
a dust suction duct sucks the chips, collected by the pan, by a dust collector.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (US 2014/0348603), hereinafter Miyajima, in view of Hattori et al. (JP 2006320991 A), hereinafter Hattori.
Regarding claim 1, Miyajima discloses an attachment (13 in Figures 1-4C) for a machining apparatus (100 in Figure 1; or 1 in Figure 1) comprising:
a copying guide (13) in a machining apparatus side (the side of 1 in Figures 1-4C), the copying guide (13) having a through hole (the through hole going through the center of 13 in Figures 2-4C) for passing a tool (12 in Figures 1-4C) through (apparent from Figures 2 and 4A-4C), the copying guide (13) being contacted to a copying mold (3 in Figures 1-4C) placed in a workpiece side (the side of W in Figures 1-4C) (as shown in Figures 4B and 4C, Paragraphs 0035, 0036, and 0043), the copying guide (13) being attached to a spindle (121) holding and rotating the tool (12) (it is clear from Paragraph 0032 and Figure 1 that spindle 121, which is housed in base 11 and which rotates tool 12, is attached to copying guide 13 via supporting member 15 and base 11).
However, Miyajima does not disclose: the attachment comprises an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.
Hattori teaches that it was known to provide an attachment (120 in Figure 15) with an air supply passage (121 in Figure 15) adapted to supply air ejected toward a workpiece side (the side of 116 in Figure 15) through a clearance between a tool (111 in Figure 15) and a through hole (the through hole inside 120 in Figure 15), in order to allow chips generated during cutting of a workpiece (116 in Figure 15) to be blown out of the attachment (120) using the supplied air and into a lower dust collection cover body (122 in Figure 15) (Paragraphs 0005 and 0006 of Machine Translation of JP 2006320991 A).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Miyajima to incorporate the teachings of Hattori by providing the attachment (13) of Miyajima with an air supply passage adapted to supply air ejected toward the workpiece side (the side of W in Figures 1-4C of Miyajima) through a clearance between the tool (12 of Miyajima) and the through hole (the through hole going through the center of 13 of Miyajima), because doing so would allow chips generated during cutting of a workpiece (W in Figues 1-4C of Miyajima) to be blown out of the attachment using the supplied air and into a lower dust collection cover body.
Regarding claim 2, Miyajima in view of Hattori, as applied to claim 1, teaches all the limitations of the claim as stated above except: a pan collects chips blown away by the air ejected toward the workpiece side; and a dust suction duct sucks the chips, collected by the pan, by a dust collector.
Hattori further that it was known to: use a pan (the upside-down trapezoidal pan shown immediately below 122 and above 123 in Figure 15) to collect chips (“chips” described in Paragraph 0006) blown away by air ejected toward a workpiece side (116 in Figure 15); and use a dust suction duct (123 in Figure 15) to suck the chips, collected by the pan (the upside-down trapezoidal pan shown immediately below 122 and above 123 in Figure 15), by a dust collector (the inherently-present pump/device which sucks air together with the chips into dust suction duct 123 as described in Paragraph 0006 of Machine Translation of JP 2006320991 A); in order to allow the chips to be collected and completely removed (Paragraphs 0005 and 0006 of Machine Translation of JP 2006320991 A).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Miyajima to incorporate these further teachings of Hattori by: using a pan to collect chips blown away by the air ejected toward the workpiece side (the side of W in Figures 1-4C of Miyajima); and using a dust suction duct to suck the chips, collected by the pan, by a dust collector; because doing so would allow the chips to be collected and completely removed.
Regarding claims 5 and 13, Miyajima discloses that the copying guide (13) includes:
a first guide (the smaller-diameter portion of 13 to the left of surface 132 in Figures 2 and 4A-4C) for positioning the tool (12) in a tool diameter direction (the vertical direction in Figures 2 and 4A-4C) of the tool (12) (because the smaller-diameter portion of 13 to the left of surface 132 prevents/limits lateral movement of tool 12 in the vertical direction in Figures 4B and 4C when it is in the position shown in Figures 4B and 4C, Paragraphs 0036 and 0043), the first guide (the smaller-diameter portion of 13 to the left of surface 132 in Figures 2 and 4A-4C) contacting with the copying mold (3) in the tool diameter direction (vertical direction in Figures 2 and 4A-4C) (apparent from Figures 4B and 4C, Paragraphs 0036 and 0043); and
a second guide (the larger-diameter portion of 13 to the right of and including surface 132 in Figures 2 and 4A-4C) for positioning the tool (12) in a tool axis direction (the direction along axis Ax in Figures 4A-4C) of the tool (12) (the second guide positions the tool 12 in the direction along axis Ax by preventing movement of apparatus 1 past mold 3 when surface 132 contacts mold 3, Paragraphs 0035, 0036, and 0043), the second guide (the larger-diameter portion of 13 to the right of and including surface 132 in Figures 2 and 4A-4C) contacting with the copying mold (3) in the tool axis direction (the direction along axis Ax) (it is apparent from Figures 4B and 4C that surface 132 of the second guide contacts copying mold 3 in the direction along axis Ax, Paragraphs 0035, 0036, and 0043).
Regarding claim 6, Miyajima in view of Hattori teaches a machining apparatus (100 or 1 of Miyajima, as modified in view of Hattori) comprising:
the spindle (121 of Miyajima) (Paragraph 0032 of Miyajima); and
the attachment (13 of Miyajima as modified in view of Hattori) according to claim 1 attached to the spindle (it is clear from Paragraph 0032 and Figure 1 of Miyajima that attachment 13 is attached to spindle 121, which is housed in base 11, via supporting member 15 and base 11).
Regarding claim 7, Miyajima in view of Hattori teaches that the machining apparatus (100 of Miyajima as modified in view of Hattori) further comprises:
a robot (2 in Figure 1 of Miyajima) having an arm (the lower arm 21 shown in Figure 1 of Miyajima) to which the spindle (121 of Miyajima) is attached (it is clear from Paragraphs 0032 and 0031 and Figure 1 of Miyajima that spindle 121, which is housed in base 11, is attached to the lower arm 21 of robot 2 via base 11), the arm (the lower arm 21 shown in Figure 1 of Miyajima) having a cantilever structure (apparent from Figure 1 of Miyajima); and
a control system (4 in Figure 4 of Miyajima) of the robot (2 of Miyajima) (Paragraph 0039, 0042, and 0043 of Miyajima).
Regarding claim 16, Miyajima in view of Hattori teaches a machining apparatus (100 or 1 of Miyajima, as modified in view of Hattori) comprising:
the spindle (121 of Miyajima) (Paragraph 0032 of Miyajima); and
the attachment (13 of Miyajima as modified in view of Hattori) according to claim 2 attached to the spindle (it is clear from Paragraph 0032 and Figure 1 of Miyajima that attachment 13 is attached to spindle 121, which is housed in base 11, via supporting member 15 and base 11).
Regarding claim 19, Miyajima in view of Hattori teaches a machining apparatus (100 or 1 of Miyajima, as modified in view of Hattori) comprising:
the spindle (121 of Miyajima) (Paragraph 0032 of Miyajima); and
the attachment (13 of Miyajima as modified in view of Hattori) according to claim 5 attached to the spindle (it is clear from Paragraph 0032 and Figure 1 of Miyajima that attachment 13 is attached to spindle 121, which is housed in base 11, via supporting member 15 and base 11).

Claims 3, 4, 11, 12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Hattori in further view of Hideta et al. (US 2014/0027139).
Regarding claims 3, 4, 11, and 12, Miyajima in view of Hattori teaches all the limitations of the claim as stated above except: a bearing for reducing wobbling of the tool held by the spindle; wherein the bearing is disposed inside the through hole.
Hideta teaches that it was known to provide an attachment (10 in Figure 2) with a bearing (34 in Figure 2) for reducing wobbling of a tool (8 and 33 collectively in Figure 2) held by a spindle (7 in Figure 2) (bearing 34 inherently performs this function, Paragraphs 0027 and 0026), wherein the bearing (34) is disposed inside a through hole (the through hole extending from the top of 10a to the bottom of 10b in Figure 2) of a guide (10a and 10b collectively in Figure 2) of the attachment (10) (apparent from Figure 2), in order to provide stable relative rotation between the tool (8 and 33 collectively) and the guide (10a and 10b collectively) (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the attachment of Miyajima in view of Hattori with a bearing for reducing wobbling of the tool (12 of Miyajima) held by the spindle (121 of Miyajima), wherein the bearing is disposed inside the through hole (the through hole going through the center of 13 of Miyajima), as taught by Hideta, because doing so would provide stable relative rotation between the tool and the guide (13 of Miyajima as modified in view of Hattori).
Regarding claims 14 and 15, Miyajima in view of Hattori in further view of Hideta teaches that the copying guide (13 of Miyajima as modified in view of Hattori and Hideta) includes:
a first guide (the smaller-diameter portion of 13 to the left of surface 132 in Figures 2 and 4A-4C of Miyajima) for positioning the tool (12 of Miyajima) in a tool diameter direction (the vertical direction in Figures 2 and 4A-4C of Miyajima) of the tool (12 of Miyajima) (because the smaller-diameter portion of 13 to the left of surface 132 prevents/limits lateral movement of tool 12 in the vertical direction in Figures 4B and 4C of Miyajima when it is in the position shown in Figures 4B and 4C of Miyajima, Paragraphs 0036 and 0043 of Miyajima), the first guide (the smaller-diameter portion of 13 to the left of surface 132 in Figures 2 and 4A-4C of Miyajima) contacting with the copying mold (3 of Miyajima) in the tool diameter direction (vertical direction in Figures 2 and 4A-4C of Miyajima) (apparent from Figures 4B and 4C of Miyajima, Paragraphs 0036 and 0043 of Miyajima); and
a second guide (the larger-diameter portion of 13 to the right of and including surface 132 in Figures 2 and 4A-4C of Miyajima) for positioning the tool (12 of Miyajima) in a tool axis direction (the direction along axis Ax in Figures 4A-4C of Miyajima) of the tool (12 of Miyajima) (the second guide positions the tool 12 in the direction along axis Ax by preventing movement of apparatus 1 past mold 3 when surface 132 contacts mold 3 of Miyajima, Paragraphs 0035, 0036, and 0043 of Miyajima), the second guide (the larger-diameter portion of 13 to the right of and including surface 132 in Figures 2 and 4A-4C of Miyajima) contacting with the copying mold (3 of Miyajima) in the tool axis direction (the direction along axis Ax of Miyajima) (it is apparent from Figures 4B and 4C of Miyajima that surface 132 of the second guide contacts copying mold 3 in the direction along axis Ax, Paragraphs 0035, 0036, and 0043 of Miyajima).
Regarding claim 17, Miyajima in view of Hattori in further view of Hideta teaches a machining apparatus (100 or 1 of Miyajima, as modified in view of Hattori and Hideta) comprising:
the spindle (121 of Miyajima) (Paragraph 0032 of Miyajima); and
the attachment (13 of Miyajima as modified in view of Hattori and Hideta) according to claim 3 attached to the spindle (it is clear from Paragraph 0032 and Figure 1 of Miyajima that attachment 13 is attached to spindle 121, which is housed in base 11, via supporting member 15 and base 11).
Regarding claim 18, Miyajima in view of Hattori in further view of Hideta teaches a machining apparatus (100 or 1 of Miyajima, as modified in view of Hattori and Hideta) comprising:
the spindle (121 of Miyajima) (Paragraph 0032 of Miyajima); and
the attachment (13 of Miyajima as modified in view of Hattori and Hideta) according to claim 4 attached to the spindle (it is clear from Paragraph 0032 and Figure 1 of Miyajima that attachment 13 is attached to spindle 121, which is housed in base 11, via supporting member 15 and base 11).
Regarding claim 20, Miyajima in view of Hattori in further view of Hideta teaches a machining apparatus (100 or 1 of Miyajima, as modified in view of Hattori and Hideta) comprising:
the spindle (121 of Miyajima) (Paragraph 0032 of Miyajima); and
the attachment (13 of Miyajima as modified in view of Hattori and Hideta) according to claim 11 attached to the spindle (it is clear from Paragraph 0032 and Figure 1 of Miyajima that attachment 13 is attached to spindle 121, which is housed in base 11, via supporting member 15 and base 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANZIM IMAM/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731